Case 4:21-cv-00050-SEB-DML Document 1 Filed 04/07/21 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                  (New Albany Division)


 FRANK D. TAYLOR                                  )
                                                  )
 And                                              )
                                                  )
 CYNTHIA E. TAYLOR                                )
                                                  )
        Plaintiffs,                               )
                                                  )
 -vs-                                             )
                                                  )
 JOYFUL GARRINGER                                 )               Case No. 4:21-cv-50
                                                  )
    Serve Via Certified Mail                      )                JURY DEMAND
    4000 116th Street                             )
    Kenosha, WI 53138                             )               (Electronically filed)
                                                  )
 And                                              )
                                                  )
 KENTUCKY FARM BUREAU                             )
 MUTUAL INSURANCE COMPANY                         )
                                                  )
    Serve Via Certified Mail                      )
    L. Gregory Kosse, Process Agent               )
    9201 Bunsen Parkway                           )
    Louisville, KY 40220                          )
                                                  )
        Defendants.                               )

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

          Come the Plaintiffs, Frank D. Taylor and Cynthia E. Taylor, by counsel, and for their

Complaint against the Defendants, Joyful Garringer and Kentucky Farm Bureau Mutual Insurance

Company, state as follows:
Case 4:21-cv-00050-SEB-DML Document 1 Filed 04/07/21 Page 2 of 5 PageID #: 2



                                             Introduction

        1.      This is an action for damages arising out of bodily injuries, property damage and

related other losses sustained by Frank D. Taylor and Cynthia E. Taylor in a motor vehicle accident

that occurred on January 19, 2021, in Crothersville, Jackson County, Indiana.

                                         Jurisdiction and Venue

        2.      Jurisdiction is vested in this court pursuant to 28 U.S.C. § 1332, this being an action

based on diversity of citizenship and the amount in controversy exceeds $75,000.00 for each of the

Plaintiffs.

        3.      Venue is also proper in the Southern District of Indiana since the acts complained of

all occurred within this federal district.

                                                Parties

        4.      Frank D. Taylor is an adult citizen and resident of Rochester, Butler County, Kentucky.

        5.      Cynthia E. Taylor is an adult citizen and resident of Rochester, Butler County,

Kentucky.

        6.      Joyful Garringer is an adult citizen and resident of Kenosha, Kenosha County,

Wisconsin.

        7.      Kentucky Farm Bureau Mutual Insurance Company (“KFB”) is a Kentucky Mutual

Insurance Company with its principal office located at 9201 Bunsen Parkway, Louisville, Kentucky;

KFB may be served through its Registered Agent, L. Gregory Kosse, at 9201 Bunsen Parkway,

Louisville, Kentucky 40220.

                                Factual Allegations/Causes of Action

        8.      On or about January 19, 2021, Frank D. Taylor was a restrained driver traveling

northbound on I-65 in Crothersville, Jackson County, Indiana; Cynthia E. Taylor was a restrained

front-seat passenger in Frank D. Taylor’s vehicle.
Case 4:21-cv-00050-SEB-DML Document 1 Filed 04/07/21 Page 3 of 5 PageID #: 3



         9.     Joyful Garringer was also traveling northbound on I-65 when she lost control of her

vehicle and hit the trailer being pulled by Frank D. Taylor.

         10.    Upon impact, both vehicles went out of control and Frank D. Taylor’s vehicle struck

the cable barrier system in the median, causing extensive damage to the vehicles and the cable system

as well as serious injury to Frank D. Taylor and Cynthia E. Taylor.

         11.    At all times, Frank D. Taylor was operating his vehicle in a safe and lawful manner.

         12.    At all times, Frank D. Taylor was using his seatbelt in a safe and appropriate manner.

         13.    At all times, Cynthia E. Taylor was using his seatbelt in a safe and appropriate manner.

         14.    Joyful Garringer operated her vehicle in a negligent manner by failing to keep a proper

lookout, which led to her striking the vehicle occupied by Frank D. Taylor and Cynthia E. Taylor,

causing both the operators of both vehicles to lose control.

         15.    As a direct and proximate result of the negligence of Joyful Garringer, Frank D. Taylor

sustained severe and permanent physical injuries.

         16.    As a direct and proximate result of the negligence of Joyful Garringer, Frank D. Taylor

has suffered in the past and will continue to suffer in the future from severe, painful and permanent

injuries; Frank D. Taylor has incurred and will continue to incur medical and hospital expenses; and

Frank D. Taylor has lost wages and suffered permanent impairment of his ability to labor and earn

money.

         17.    As a direct and proximate result of the negligence of Joyful Garringer, Cynthia E.

Taylor sustained severe and permanent physical injuries.

         18.    As a direct and proximate result of the negligence of Joyful Garringer, Cynthia E.

Taylor has suffered in the past and will continue to suffer in the future from severe, painful and

permanent injuries; Cynthia E. Taylor has incurred and will continue to incur medical and hospital
Case 4:21-cv-00050-SEB-DML Document 1 Filed 04/07/21 Page 4 of 5 PageID #: 4



expenses; and Cynthia E. Taylor has lost wages and suffered permanent impairment of her ability to

labor and earn money.

        19.     As a direct and proximate result of the negligence of Joyful Garringer, Frank D. Taylor

has sustained damages for loss of consortium with respect to Cynthia E. Taylor, his spouse.

        20.     As a direct and proximate result of the negligence of Joyful Garringer, Cynthia E.

Taylor has sustained damages for loss of consortium with respect to Frank D. Taylor, her spouse.

        21.     As a direct and proximate result of the negligence of Joyful Garringer, Frank D. Taylor

has sustained property damage to his 2001 Ford F350 truck, property damage to his 1988 Flatbed

Utility Trailer, loss of use of his truck, and loss of or damage to various items of personal property for

which he is entitled to recover damages for repair cost, diminution of value and/or loss of use.

        22.     At the time of the motor vehicle accident, Frank D. Taylor and Cynthia E. Taylor were

insured by KFB, Policy No. 0020801129, which provided no-fault benefits and underinsured motorist

coverage.

        23.     Frank D. Taylor and Cynthia E. Taylor are entitled to recover no-fault benefits and

underinsured motorist benefits under their policy with KFB.

        24.     Frank D. Taylor is entitled to recover compensatory damages from Joyful Garringer

for past pain and suffering, future pain and suffering, past medical expenses, future medical expenses,

lost wages, impairment of their power to labor and earn money, property damage, loss of use damages

and loss of spousal consortium damages in an amount in excess of $75,000.00.

        25.     Cynthia E. Taylor is entitled to recover compensatory damages from Joyful Garringer

for past pain and suffering, future pain and suffering, past medical expenses, future medical expenses,

lost wages, impairment of their power to labor and earn money, property damage, loss of use damages

and loss of spousal consortium damages in an amount in excess of $75,000.00.
Case 4:21-cv-00050-SEB-DML Document 1 Filed 04/07/21 Page 5 of 5 PageID #: 5



          26.    Upon information and belief, Joyful Garringer was operating her vehicle in a distracted

manner while viewing her cellphone, which is reckless and/or wanton conduct that entitles Frank D.

Taylor and Cynthia E. Taylor to recover in addition to their compensatory damages punitive damages

in an amount in excess of $75,000.00.

          WHEREFORE, the Plaintiffs, Frank D. Taylor and Cynthia E. Taylor, seek the following

relief:

          1.     Trial by jury;

          2.     Judgment against the Defendant, Joyful Garringer, as determined by a jury at the trial
                 of this matter;

          3.     All costs herein expended; and

          4.     Any and all further relief to which they may appear entitled.

          This 7th day of April, 2021.

                                                  Respectfully submitted,

                                                  /s/ Joshua D. Hershberger, Esq.
                                                  HERSHBERGER LAW OFFICE
                                                  P.O. Box 233
                                                  Hanover, IN 47243
                                                  (812) 493-9096
                                                  josh@hlo.legal
                                                  Attorney for Plaintiffs

                                                  and

                                                  Brian Schuette, Esq.
                                                  SCHUETTE LAW GROUP
                                                  719 Dishman Lane Ext.
                                                  Bowling Green, KY 42104
                                                  (270) 781-7500 Voice
                                                  (270) 781-7533 Facsimile
                                                  (270) 320-7500 Mobile
                                                  brian@slg.legal
                                                  Attorney for Plaintiffs
                                                  Pro Hac Vice Pending
